SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be AFFIRMED.
Defendant Mitchell Kalwasinski appeals from an order of the United States District Court for the Northern District of New York (Kahn, J.) denying a motion to reopen the case. On December 5, 2001, the court entered a Stipulation and Order of Discontinuance executed by the parties pursuant to which Kalwasinski agreed to settle the case for $500. Kalwasinski moved to reopen the case and to set aside the stipulation and order on the ground that his lawyer entered into the settlement without authority. The district court denied the motion and we affirm that denial.
Kalwasinski also claims that the district court improperly dismissed his Fourth Amendment claim. We affirm the dismissal of that claim substantially for the reasons stated by the district court.
For the reasons set forth above, the judgment of the district court is AFFIRMED.